               Case 1:21-cr-00136-AJT Document 1 Filed 02/09/21 Page 1 of 1 PageID# 1


      1 |K«nPR f^FAl                                                                                                                 C       E
                                       United States District Court
                                                                 for the
                                                                                                                            FEB - 9 2021
                                                    Eastern District of Virginia                                                                      [tLl
                                                                                                                         CLERK. U.S. DiSTRICT CGURT
                     United States of America                                                                               ALcXANDrsiA. ViRGPIlA
                                V.

                                                                            Case No. "'•21-rnj-39
                 JESUS FUNEZ FUENTES,
                       a/k/a "Pun,"
                               and
                  MARIA ANTONIA LOVOS


                            Defendant(s)


                                                CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           10/18/19 through 11/15/19               city/county pf Prince William and elsewhere
in the         Eastern                District of                            , the defendant(s) violated:
               Code Section                                                    Offense Description

18U.S.C. § 371                                                   Conspiracy

18U.S.C.§ 924(a)(1)(A)                                           False Statement on a Form Required to be Kept in Records of a
                                                                 Federal Firearms Licensee




           This criminal complaint is based on these facts:




           0Continued on the attached sheet.
                        Reviewed by AUSA/SAUSA                                      Complainant's signature

             AUSA John 0. Btanchard                                    Nobi Thomas, ATF Special Agent
                           Printed name and title                                     Printed name and title

   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
   telephone                                                (specify reliable electronic means).
                                                                                                ./S/,
                                                                                   John F. Anderson
   Date* February 9, 2021                                                          United States Magistrate Judge
                                                                                                     Judge's signature

   City and state:      Alexandria, Virginia                                Hon John F. Anderson, U.S. Magistrate Judge
                                                                                                   Printed name and title
